           Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ESTAMARIE CASTELLI-VELEZ and :                         Civil No. 3:20-CV-00976
DANIEL CASTELLI-VELEZ,       :
                             :
         Plaintiffs,         :
                             :
         v.                  :
                             :
KATHRYN MORONEY and PARTH :
PATEL,                       :
                             :
         Defendants.         :                         Judge Jennifer P. Wilson

                                      MEMORANDUM

         Before the court are Defendants Kathryn Moroney’s (“Moroney”) and Parth

Patel’s (“Patel”) motions to dismiss and strike pursuant to Rules 12(b)(6) and (f) of

the Federal Rules of Civil Procedure. (Docs. 10, 14.) Patel also moves for a more

definite statement pursuant to Rule 12(e) of the Federal Rules of Civil Procedure.

(Doc. 14.) This action was brought by Plaintiffs, Estamarie and Daniel Castelli-

Velez (the “Castelli-Velezs”), to recover damages resulting from a motor vehicle

accident involving the collision of the Castelli-Velezs’ vehicle with those of

Moroney and Patel. (Doc. 1, pp. 2−5.)1 Moroney and Patel have each filed

separate motions to dismiss the Castelli-Velezs’ claims for recklessness and

punitive damages and to strike all references to recklessness in the complaint.

(Docs. 10, 14.) Because the court finds that the complaint only alleges claims for



1
    For ease of reference, the court utilizes the page number from the CM/ECF header.


                                                 1
        Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 2 of 13




negligence and that recklessness merely classifies the alleged conduct at issue;

these references to the alleged recklessness of Moroney and Patel are not otherwise

immaterial, impertinent, or scandalous; it would be premature to dismiss the

punitive damages claim; and a more definite statement is not required, the court

will deny the motions in their entirety. (Id.)

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       According to the complaint, on August 11, 2018 around 8:52 a.m., Daniel

Castelli-Velez was driving “northbound in the left lane on Interstate 81 near mile

post 215.9, Harford Township, Susquehanna County, Pennsylvania.” (Doc. 1,

¶ 11.) Estamarie Castelli-Velez was in the passenger seat. (Id.) The complaint

alleges that a “significant rain weather event” was occurring during the Castelli-

Velezs’ travels. (Id. ¶ 12.) Moroney was allegedly driving directly beside the

Castelli-Velezs in the right lane travelling northbound on Interstate 81 near mile

post 215.9. (Id. ¶ 13.) Patel was allegedly driving directly behind the Castelli-

Velezs in the left lane travelling northbound on Interstate 81 near mile post 215.9.

(Id. ¶ 14.)

       The complaint alleges that Moroney suddenly “lost control of her vehicle,

exited the travel lane, struck a series of guardrails while spinning clockwise and

crossed into the travel path of [the Castelli-Velezs’] vehicle.” (Id. ¶ 15.)

Thereafter, Patel’s vehicle came “into sudden and violent contact with the rear of”



                                           2
        Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 3 of 13




the Castelli-Velezs’ vehicle. (Id. ¶ 16.) As a result of the three-car collision,

Estamarie Castelli-Velez alleges that she suffered severe injuries, including:

“cervical spine sprain/strain, left shoulder sprain/strain, disc bulge at C5-6, central

posterior disc herniations at C4-5 and C6-7, mid-back pain, neck pain, bilateral left

shoulder pain, right shoulder pain, muscle spasms, headaches, migraine headaches,

and shock to her nerves and nervous system[.]” (Id. ¶ 17.)

      On the basis of these facts, the Castelli-Velezs filed the instant complaint on

June 16, 2020, alleging claims of negligence and loss of consortium against

Moroney and Patel. (Id. ¶¶ 23−38.) On October 5, 2020, Moroney filed one of the

instant motions to dismiss and strike. (Doc. 10.) On October 19, 2020, Patel filed

his own motion to dismiss, strike, and for a more definite statement. (Doc. 14.)

The Castelli-Velezs timely filed briefs in opposition on October 19 and 28, 2020.

(Docs. 16, 17.) Thus, these motions are ripe for the court’s review.

                                    JURISDICTION

      The court has original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332 as the parties have complete diversity and the amount in controversy

exceeds $75,000. Further, venue is appropriate because the action detailed in the

complaint occurred in the Middle District of Pennsylvania.




                                           3
        Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 4 of 13




                                STANDARD OF REVIEW

      A. Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678−79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).

      B. Motion to Strike Under Federal Rule of Civil Procedure 12(f)

      Under Federal Rule of Civil Procedure 12(f), a party can move a district

court to “strike from a pleading . . . any redundant, immaterial, impertinent, or

scandalous matter.” This rule is “designed to reinforce the requirement in Rule 8


                                            4
       Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 5 of 13




. . . that pleadings be simple, concise, and direct.” 5C CHARLES ALAN WRIGHT &

ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1380 (3d ed. 2020

update). To that end, the purpose of any motion to strike should be to “clean up

the pleadings, streamline litigation, and avoid the unnecessary forays into

immaterial matters.” United States v. Educ. Mgmt. Corp., 871 F. Supp. 2d 433,

460 (W.D. Pa. 2012) (citation omitted).

      Motions to strike should not be used to persuade a court to determine

disputed questions of law. See Tonka Corp. v. Rose Art Indus., Inc., 836 F. Supp.

200, 218 (D.N.J. 1993) (citations omitted). They also “may not serve as an avenue

to procure the dismissal of all or part of a complaint.” Davila v. N. Reg’l Joint

Police Bd., 979 F. Supp. 2d 612, 624 (W.D. Pa. Oct. 21, 2013), vacated in part on

reconsideration, 2014 U.S. Dist. LEXIS 102143 (July 28, 2014) (citing Giles v.

Phelan, Hallinan & Schmieg, L.L.P., 901 F. Supp. 2d 509, 530−31 (D.N.J. 2012)).

      The burden rests with the moving party to show that the challenged matter

should be stricken. In re Ry. Indus. Emp. No-Poach Antitrust Litig., 395 F. Supp.

3d 464, 496 (W.D. Pa. 2019). Thus, the movant must demonstrate that the matter

falls within one of the categories listed in Rule 12(f). “Immaterial” matter is that

which “has no essential or important relationship to [any] claim[s] for relief.”

Wagner v. Holtzapple, 101 F. Supp. 3d 462, 488 (M.D. Pa. 2015) (citing Del.

Health Care, Inc. v. MCD Holding Co., 893 F. Supp. 1279 (D. Del. 1995)).


                                          5
       Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 6 of 13




“Impertinent” matter consists of “statements that do not pertain, and are not

necessary, to the issues in question.” Id. (citation omitted). And “scandalous”

matter is that which “casts a derogatory light on someone, uses repulsive language,

or detracts from the dignity of the court.” Id. (citing Carone v. Whalen, 121 F.R.D.

231, 232 (M.D. Pa. 1988)).

      C. Motion for a More Definite Statement Under Federal Rule of Civil
         Procedure 12(e)

      Federal Rule of Civil Procedure 12(e) states that “[a] party may move for a

more definite statement of a pleading to which a responsive pleading is allowed but

which is so vague or ambiguous that the party cannot reasonably prepare a

response.” Fed. R. Civ. P. 12(e). A Rule 12(e) motion must “point out the defects

complained of and the details desired.” Fed. R. Civ. P. 12(e); see also Thomas v.

Independence Twp., 463 F.3d 285, 301 (3d Cir. 2006). These motions “are

generally disfavored, and should [be granted only] if a pleading is unintelligible,

making it virtually impossible for the opposing party to craft a responsive

pleading.” Smith v. Miller, No. 1:09-CV-1176, 2010 WL 2196428, at *2 (M.D. Pa.

May 26, 2010) (Conner, J.) (quoting Synagro—WWT, Inc. v. Rush Twp., 204 F.

Supp. 2d 827, 849 (M.D. Pa. 2003)). If the complaint satisfies the “Rule 8(a)

threshold requirement, a motion for a more definite statement will fail.” Kasteleba

v. Judge, No. 3:05-CV-1739, 2006 WL 1094544, at *3 (M.D. Pa. Apr. 24, 2006).




                                          6
         Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 7 of 13




                                          DISCUSSION

       In this case, Moroney and Patel argue that portions of the Castelli-Velezs’

complaint alleging recklessness should be dismissed or stricken. (Doc. 10,

pp. 9−10; Doc. 15, pp. 3−4, 7−8.) Specifically, Moroney and Patel assert that the

Castelli-Velezs have “failed to set forth any allegations to support a claim for

[p]unitive [d]amages” or to support the notion that either Defendant acted

recklessly or were grossly negligent. (Id.) Patel also seeks a more definite

statement with respect to subparagraph (r) of paragraph 29, asserting that without

knowing “which federal, state, or local statute(s) or regulation(s)” he allegedly

violated, Patel would be unable to respond to this portion of the complaint. (Doc.

15, pp. 5−6.) In the alternative, Patel claims that this subparagraph should be

stricken. (Id. at 6.) The court will address these arguments seriatim.

       A. The Motions to Strike and Dismiss the Allegations of Recklessness
          will be Denied.

       Moroney and Patel seek to dismiss any allegation of recklessness and to

strike any reference to recklessness in the Castelli-Velezs’ complaint in accordance

with Pennsylvania law. 2 In essence, the court finds that Moroney and Patel do not



2
  The court applies the substantive law of Pennsylvania to this dispute since the court is
exercising diversity jurisdiction in this case. Erie R.R. Co. v. Tompkins, 304 U.S 64, 78 (1938);
Chamberlain v. Giampapa, 210 F.3d 154, 158 (3d Cir. 2000). In addition, the court notes that
neither party objects to the application of Pennsylvania law and both parties have cited to same
in their filings.


                                                7
        Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 8 of 13




seek to dismiss the negligence claims; rather, they seek to avoid the imposition of

punitive damages based on the Castelli-Velezs’ characterization of the car accident

at issue.

       Initially, the court notes that “[r]eckless conduct is the factual

characterization of the events that took place giving rise to the negligence action; it

is not a claim in itself that the court can dismiss.” Austin v. Nugent, No. 3:16-cv-

1567, 2016 U.S. Dist. LEXIS 167087, at *19 (M.D. Pa. Dec. 5, 2016). Therefore,

the court will deny the request to dismiss the allegations of recklessness in the

complaint. Thus, the court considers whether these allegations should be stricken.

       A defendant acts recklessly when “his conduct creates an unreasonable risk

of physical harm to another [and] such risk is substantially greater than that which

is necessary to make his conduct negligent.” Phillips v. Cricket Lighters, 883 A.2d

439, 445 (Pa. 2005). In this case, the Castelli-Velezs have alleged that Moroney

failed to, inter alia, properly observe the road, apply her brakes, operate her vehicle

to avoid a collision, maintain control over her vehicle, take proper action to avoid a

collision, keep a proper lookout for other vehicles on the roadway, drive at

appropriate speeds for conditions, and remain attentive. (Doc. 1, ¶ 25(a)−(r).)

Similarly, the complaint states that Patel failed to, inter alia, properly observe the

road, apply his brakes, operate his vehicle to avoid a collision, maintain control

over his vehicle, take proper action to avoid a collision, keep a proper lookout for


                                            8
        Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 9 of 13




other vehicles on the roadway, drive at appropriate speeds for conditions, remain

attentive, and maintain an appropriate following distance. (Id. ¶ 29(a)−(r).)

Nothing about these allegations appears to be “immaterial, impertinent, or

scandalous” as required by Rule 12(f). Fed. R. Civ. P. 12(f). Rather, if these

allegations are true, they may suffice to allege reckless behavior. As such, the

court will deny the motions to strike references to the alleged reckless conduct of

Moroney and Patel.

      B. The Motions to Strike and Dismiss the Punitive Damages Claim will
         be Denied.

      Moroney and Patel seek to dismiss and to strike the Castelli-Velezs’ claim

for punitive damages under Pennsylvania law. In Pennsylvania, punitive damages

are available as a remedy for negligence actions where “(1) a defendant had a

subjective appreciation of the risk of harm to which the plaintiff was exposed and

that (2) he acted, or failed to act, as the case may be, in conscious disregard of that

risk.” See Hutchison ex rel. Hutchison v. Luddy, 870 A.2d 766, 772−73 (Pa.

2005). This remedy is only available “in cases where the defendant’s actions are

so outrageous as to demonstrate willful, wanton or reckless conduct.” Id. at 770.

      Initially, the court notes that a Rule 12(f) motion to strike has “no

application to a request for punitive damages, in that it does not constitute

redundant, immaterial, impertinent, or scandalous matter.” North Side Foods



                                           9
       Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 10 of 13




Corp. v. Bag-Pack, Inc., No. 06-CV-1612, 2007 WL 954106, at *3 (W.D. Pa. Mar.

28, 2007); see also Jordan v. Wilkes-Barre General Hosp., No. 07-CV-390, 2008

WL 3981460, at *4 (M.D. Pa. Aug. 22, 2008) (courts should not use Rule 12(f) to

eliminate requests for punitive damages). Thus, the court will decline to grant the

motion to strike the punitive damages claim.

      Moroney and Patel’s motions to dismiss the claim for punitive damages fair

no better. Courts frequently decline to dismiss punitive damages claims where, as

here, the plaintiff has alleged recklessness. See, e.g., Harvell v. Brumberger, No.

3:19-cv-2124, 2020 U.S. Dist. LEXIS 206828, at *20 (M.D. Pa. Nov. 4, 2020)

(“As a general rule, the courts have deemed such motions to dismiss punitive

damages claims to be premature and inappropriate where, as here, the complaint

alleges reckless conduct.”), report and recommendation adopted, 2020 U.S. Dist.

LEXIS 221668 (M.D. Pa. Nov. 25, 2020); Shelton v. Gure, No. 3:19-cv-843, 2019

U.S. Dist. LEXIS 149280, at *4 (M.D. Pa. Sept. 3, 2019) (finding an allegation of

recklessness sufficient to preserve a punitive damages claim on a motion to

dismiss); Goodfellow v. Camp Netimus, Inc., No. 3:16-cv-1521, 2017 U.S. Dist.

LEXIS 68140, at *28 (M.D. Pa. May 4, 2017) (holding that allegations of

recklessness sufficiently state a claim for punitive damages at the motion to

dismiss stage); Austin, 2016 U.S. Dist. LEXIS 167087, at *21−22 (finding that

allegations of “reckless, careless conduct . . . would be enough to state a ‘plausible’


                                          10
       Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 11 of 13




claim for punitive damages”); Ortiz v. Porte Reve Transp., Inc., No. 1:15-cv-958,

2015 U.S. Dist. LEXIS 87050, at *10 (M.D. Pa. July 6, 2015) (“[T]he motion to

dismiss stage is not the appropriate time to differentiate between negligent and

reckless conduct.”).

      In light of the court’s finding that the allegations of recklessness will not be

dismissed or stricken, the court likewise declines to grant the motions to dismiss

the punitive damages claim. Indeed, it would be premature to delve into the

factual determinations required for an award of punitive damages at the motion to

dismiss stage. See Harvell, 2020 U.S. Dist. LEXIS 206828, at *20 (“[B]ecause the

question of whether punitive damages are proper often turns on the defendants’

state of mind, this question frequently cannot be resolved on the pleadings alone

but must await the development of a full factual record at trial.”) (citing In re

Lemington Home for the Aged, 777 F.3d 620, 631 (3d Cir. 2015)). Therefore,

Moroney and Patel’s motions to dismiss or strike the claim for punitive damages

will be denied.

      C. Patel’s Motion for a More Definite Statement or to Strike will be
         Denied.

      Patel asserts that subparagraph (r) of paragraph 29 in the complaint fails to

set forth “specific allegations with the supporting facts” to enable Patel to

formulate an appropriate response. (Doc. 15, p. 5−6.) Specifically, Patel takes

issue with the Castelli-Velezs’ failure to “set forth which federal, state, or local

                                           11
       Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 12 of 13




statute(s) or regulation(s)” Patel allegedly violated. (Id. at 6.) Paragraph 29,

subparagraph (r) states that Patel failed to “obey the rules of the road, the statutes

of the Commonwealth of Pennsylvania and the ordinances of Harford Township, in

and about operating her [sic] vehicle on the highways and roadways of the

Commonwealth of Pennsylvania.” (Doc. 1, ¶ 29(r).) The Castelli-Velezs rejoin

that, when read in context with the rest of the complaint, this paragraph is

sufficiently clear that Patel allegedly violated 75 PA. CONS. STAT. § 3310(a) for

following too closely; 75 PA. CONS. STAT. § 3714 for operating his vehicle in a

careless manner; 75 PA. CONS. STAT. § 3361 for driving too fast for conditions; 75

PA. CONS. STAT. § 3736 for reckless driving in disregard for the safety of other

persons or property; 18 PA. CONS. STAT. § 2705 for reckless operation of his

vehicle so as to place the Castelli-Velezs in danger of death or serious bodily

injury; and 75 PA. CONS. STAT. § 3361 for failure to “stop within the assured clear

distance ahead.” (Doc. 17, pp. 12−13 (citing Doc. 1, ¶ 29(g)−(i), (k)−(l), (q)).)

      The court reiterates that Rule 12(e) motions “are generally disfavored, and

should [be granted only] if a pleading is unintelligible, making it virtually

impossible for the opposing party to craft a responsive pleading.” Smith v. Miller,

No. 1:09-CV-1176, 2010 WL 2196428, at *2 (M.D. Pa. May 26, 2010) (Conner,

J.) (quoting Synagro-WWT, Inc. v. Rush Twp., 204 F. Supp. 2d 827, 849 (M.D. Pa.

2003)). The court agrees with the Castelli-Velezs that the context of the complaint


                                           12
       Case 3:20-cv-00976-JPW Document 21 Filed 03/16/21 Page 13 of 13




provides the specific information that Patel seeks. Thus, this paragraph cannot be

classified as unintelligible such that it would be virtually impossible to craft a

responsive pleading. Moreover, nothing about this paragraph appears to be

“immaterial, impertinent, or scandalous” as required to sustain a motion to strike

under Rule 12(f). Fed. R. Civ. P. 12(f). Thus, the court will deny the motion for a

more definite statement and the alternative motion to strike.

                                    CONCLUSION

      For the foregoing reasons, Defendants’ motions to dismiss, strike, and for a

more definite statement will be denied. (Docs. 10, 14.) An appropriate order

follows.


                                               s/Jennifer P. Wilson
                                               JENNIFER P. WILSON
                                               United States District Court Judge
                                               Middle District of Pennsylvania

      Dated: March 16, 2021




                                          13
